Citation Nr: 1801402	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  08-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left knee total arthroplasty, for the time period from June 1, 2011, and in excess of 60 percent for the time period from May 18, 2017.

2.  Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, for the time period from August 1, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2006, September 2009, November 2010, February 2012, and August 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a March 2010 Board videoconference hearing.  A transcript of the hearing is of record.  

The Board remanded these matters for additional development in August 2010 and October 2012.  The Board then denied the claims on appeal in a February 2015 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the parties filed a Joint Motion for Remand (Joint Motion), requesting the Court to partially vacate the February 2015 Board decision as to the issues listed above, which was granted by Order of the Court that same month.  

The appeal was then remanded by the Board for further consideration and additional development in November 2015 and April 2017.

In August 2017, the AOJ increased the Veteran's service-connected total left knee arthroplasty residuals to 60 percent, effective May 18, 2017.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).



FINDINGS OF FACT

1.  From June 1, 2011, the Veteran's service-connected left knee total arthroplasty has been manifested by prosthetic replacement of the knee joint with chronic residuals of severe painful motion or weakness in the extremity.

2.  From August 1, 2012, the Veteran's service-connected right knee total arthroplasty has been manifested by prosthetic replacement of the knee joint with minimal weakness, pain, or limitation of motion.


CONCLUSIONS OF LAW

1.  From June 1, 2011, the criteria for the assignment of an evaluation of 60 percent, but no higher, for left knee total arthroplasty have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).

2.  From August 1, 2012, the criteria for an evaluation in excess of 30 percent for right knee total arthroplasty have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

VA's duty to notify was satisfied by letters dated in June 2006, June 2008, August 2010, and October 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has obtained service treatment records, service personnel records, private treatment records, worker's compensation records, and VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  The Veteran was also repeatedly given the opportunity to submit, or authorize VA to request copies of private treatment records.  In addition, review of the March 2010 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The Veteran has been afforded VA knee examinations in September 2010, August 2012, January 2016, and May 2017 that are adequate for rating purposes.  Specifically, VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of his service-connected left and right knee disabilities during the appeal period.  Id.  

The Veteran's claims were previously before the Board in April 2017 and remanded for additional evidentiary development, to include obtaining VA treatment records as well as a VA examination report.  Based on a comprehensive review of the record, the Board finds substantial compliance with the April 2017 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Pursuant to Diagnostic Code 5055, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis.  The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 40 percent rating is available for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A 60 percent rating is assigned for extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, other impairment of the knee with recurrent subluxation or lateral instability is assigned a 10 percent for slight findings, a 20 percent for moderate findings, and a 30 percent for severe findings.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is available for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2017).

Under Diagnostic Code 5262, a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97 (July 1, 1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

To give the Veteran every consideration in connection with the matters on appeal, the Board will also consider all other potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's left and right knee disabilities during the appeal period.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2017); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).  

Finally, in recent decisions, the Court held that the final sentence of 38 C.F.R. § 4.59 required that VA examination reports include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court later explained that case law and VA guidelines anticipate that examiners will offer opinions as to additional functional loss during flare-ups of musculoskeletal disabilities based on estimates derived from information procured from relevant sources, including lay statements of veterans.  It was noted that an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Left Knee Total Arthroplasty Residuals

For the time period from June 1, 2011, the Board has determined that the assignment of a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected left knee total arthroplasty residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Resolving all doubt in the Veteran's favor, his right knee symptomatology is shown to more nearly approximate the rating criteria for a 60 percent evaluation, specifically chronic residuals consisting of severe painful motion or weakness in the left knee.

The Board is cognizant that ankylosis, nonunion of the tibia and fibula, lateral instability, recurrent effusion, or recurrent subluxation was not shown nor contended.  Reference is also made to post-surgical X-ray reports that showed that the left knee prosthesis was in good position.  In addition, evidence of record during the appeal period showed that the Veteran consistently demonstrated normal to mildly limited left knee extension between 0 and 5 degrees and demonstrated left knee flexion to 60 degrees or more on all occasions.  However, evidence of record detailed repeated findings of increasing left lower extremity atrophy, fatigue, and functional interference with sitting, weight bearing, standing, walking, squatting, climbing stairs, crawling, and kneeling during the appeal period.  Private treatment records dated in 2011 showed notations that the Veteran's left knee pain was greater than his right knee pain and that complaints of his knee giving way were a function of quadriceps weakness.  

While December 2012 and January 2016 VA examiners found the Veteran's left knee replacement residuals were characterized as intermediate degrees of residual weakness, pain, or limitation of motion, a May 2017 VA examiner clarified that the left knee replacement residuals were chronic and consisted of severe painful motion or weakness with symptoms of pain and reduced range of motion.  The examiner explained that the Veteran's left knee residuals were more severe with signs of atrophy, more frequent flare-ups and bouts of pain, and weakness in comparison to his right knee residuals. 

The Board further finds that the assignment of a higher rating is not warranted under the applicable rating criteria, as the Veteran has not had any portion of the left lower extremity amputated and a 100 percent rating is only warranted for the one year period following implantation of the knee prosthesis under Diagnostic Code 5055.  The Veteran's left knee replacement took place in March 2010, over a year prior to the time period on appeal from June 1, 2011, to the present. 

Right Knee Total Arthroplasty Residuals

For the time period from August 1, 2012, a rating in excess of 30 percent is not warranted for the Veteran's service-connected right knee total arthroplasty residuals under 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, and 5262.  

The Board has considered entitlement to a higher rating under Diagnostic Codes 5256, 5261, and 5262, as directed by Diagnostic Code 5055.  Ankylosis, nonunion of the tibia and fibula, lateral instability, recurrent effusion, or recurrent subluxation is simply not shown nor contended.  Indeed, reference is made to post-surgical X-ray reports that showed that the right knee prosthesis was in good position.

The Veteran's limitation of motion of the right knee also does not equate limitation of extension of the leg to 30 degrees and as a result a higher rating under Diagnostic Code 5261 is also not warranted.  In fact, evidence of record during this time period showed that the Veteran consistently demonstrated normal extension or mildly limited extension between 0 and 10 degrees and demonstrated flexion to 60 degrees or more on all occasions.  During VA examination reports dated in December 2012, January 2016, and May 2017, VA examiners each characterized the Veteran's right knee replacement residuals as intermediate degrees of residual weakness, pain, or limitation of motion. 

The Board also finds that the assignment of a higher (60 percent) rating is not warranted under Diagnostic Code 5055 for severe, chronic residuals of knee replacement consisting of severe painful motion or weakness in the right knee.  VA treatment records, VA examination reports dated in December 2012, January 2016, and May 2017, and private treatment records described the Veteran as having antalgic gait, stiffness, regular use of a knee brace for support (not malunion or nonunion), fatigue and increased pain with use, mild weakness, minimal reduction in muscle strength in the right extremity, and functional interference with sitting, weight bearing, standing, walking, squatting, climbing stairs, crawling, and kneeling.  Evidence of record during the appeal period shows that the Veteran suffered from no more than intermediate degrees of residual weakness, pain or limitation of motion in the right knee that does not warrant the assignment of a rating in excess of 30 percent under Diagnostic Codes 5055, 5256, 5261, or 5262.  

Additional Considerations 

The Board further finds that there is no basis for the assignment of any higher rating based on consideration of functional loss of the left or right knee during these time periods.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); Deluca, 8 Vet. App. at 204-06; Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Correia, 28 Vet. App. at 158.  Even with the Veteran's assertions of pain, weakness, reduced range of motion, flare-ups, and functional limitation, he has not demonstrated limitation of extension or flexion of either knee to warrant the assignment of any higher evaluations.  The evidence reflects that the currently assigned 60 percent and 30 percent ratings properly compensate him for the extent of functional loss resulting from painful motion, fatigue, weakness, stiffness, and tenderness in the left and right knee, respectively.  The Board has considered the findings in each knee regarding less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and deformity.  Here, however, the available medical findings do not show that painful motion, limitation of motion on repetitive use or during flare-ups, or pain or limitation of motion on active motion/passive motion/in weight-bearing/nonweight-bearing resulted in functional loss warranting the assignment of any higher evaluation during the appeal period.  

Within the parameters of the holding in Sharp, the Board is cognizant that VA examiners did not provide actual amounts in degrees of limitation of motion during flare-ups of each knee.  However, the January 2016 and May 2017 VA examiners each indicated that the Veteran's examination was medically consistent with his statements describing functional loss with flare-ups.  Each examiner specified that the Veteran's knees were not observed during a flare-up.  The May 2017 examiner highlighted that pain significantly limited the Veteran's functional ability with flare-ups and that the Veteran had additional limitation in ambulation during flare-ups, must rest with his legs elevated, and take medication.  However, the examiner again concluded that the specific degree of additional loss of range of motion during a flare-up could not be feasibly determined, as she was not present during a flare-up in order to examine the Veteran.

The Veteran submitted written statements and hearing testimony discussing the severity of his service-connected left and right knee disabilities.  In this case, his statements are competent evidence to report his left and right knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered those statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional increased or separate evaluations are warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating knee disorders.  Thus, evidence of additional, increased left and right knee symptomatology has not been established, either through medical or lay evidence, during the appeal period.  

In this case, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected left or right knee disabilities varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the assignment of any additional higher evaluations for the Veteran's service-connected left and right knee disabilities, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2017).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2017). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture in this case is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected left and right knee disabilities are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, and 5262, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by the Veteran's left and right knee disabilities.  Id.  The ratings assigned are warranted for knee replacement (prosthesis), and increased ratings are available under the rating criteria if other manifestations of the left and right knee disabilities are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's left and right knee.  When comparing his disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned for each knee.  The criteria for 60 and 30 percent ratings reasonably describe the Veteran's disability levels and symptomatology during the appropriate time periods discussed at length above.  Consequently, the Board concludes that the assigned schedular evaluations are adequate and that referral of the Veteran's left and right knee claims for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

Entitlement to a 60 percent evaluation, but no higher, for left knee total arthroplasty, for the time period from June 1, 2011, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for right knee total arthroplasty, for the time period from August 1, 2012, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


